EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Information Disclosure Statements
The following additional information disclosure statements (IDS) have been considered by the Examiner and made of record in the application file:
IDS#65 submitted 11-Aptil-2021 (2 references)


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No prior art has been discovered which anticipates each and every limitation recited in independent claim 39.
The closest known prior art includes: 
Benjamin (US 2016/0260059 A1): Benjamin discloses systems and methods of monitoring cargo transported in enclosed transport vehicles comprising portable monitoring devices which communicate over a network to a remote server, and teaches or suggests all of the features recited by claim 39, except: Benjamin does not explicitly disclose storage of a changes in motion, or a specific communication of profile in memory, that such profile specifically includes frequency of communication and power level of the communication, or that the these parameters are changed.  Benjamin discloses that a first node may communicate with a second node to provide instruction to the second node altering the frequency and/or signal rate of the second node based on an interference determination, but does not disclose a command to alter 
Barnes (US 9,569,944 B2): Barnes discloses an analogous system for state-based power management of asset tracking systems, the tracking system using RFID tags attached to assets, and in particular that the tag may comprise an accelerometer to detect motion, and the determination of a change from one state to another and also that a based on a current state (and a change to that state) that the tag is commanded to an operational state (particularly with respect to power consumption. Barnes specifically discloses: that state and/or mode trigger checks may be performed at periodic intervals, and the results stored in memory and that a plurality of communication modes (communication profiles) may be contained in a table, and where the plurality of communication modes as expressed and stored in the table are pre-determined altered profiles for selection and implementation.
Dakshinamurthy (US 2014/0155116 A1): Dakshinamurthy discloses an analogous configuration of a mobile communication device such as a smart phone to meet changed communication requirements, and particularly with respect to configuration of an envelope tracking power supply in order to meet the changed requirement, and specifically with respect to the claimed invention, a controller for managing configuration, a current configuration (profile) comprising a plurality of configuration parameters (values) which are set as the current configuration parameters. Dakshinamurthy also discloses three alternative methods for updating or changing the current configuration (profile or set), first (option A) in 
Iwai (US 2015/0358837 A1): Iwai discloses a mobile communication system and network parameter control method, and specifically: an embodiment in which movement is detected in a mobile device and based on movement of the device one or more communication characteristics (profile parameters) are changed, the change communicated to a network operator device (second node) which (if accepted) changes its operation in accordance with the determined change.
The features recited by claim 39 are therefore individually known in various prior art references
Claims 40-45 and 48-53 are allowable, at least because they depend from allowable claim 39.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

	/STEPHEN R BURGDORF/          Primary Examiner, AU2684